Exhibit 10.6

 

December 5, 2005

 

 

priceline.com Incorporated

800 Connecticut Avenue

Norwalk, CT   06854

Attention: Robert J. Mylod

 

Gentlemen:

 

This letter (the “Warrant Repurchase Agreement”) sets forth the terms of  our 
agreement  with  respect to your repurchase from us of the warrants (the
“Warrants”) to purchase shares of common stock of priceline.com Incorporated, a
Delaware corporation (the “Company”),  issued to Marriott International, Inc., a
Delaware corporation (“MII”), pursuant to the Warrant Agreement dated as of
March 17, 2003, between the Company and MII, as amended pursuant to the
Certificate as to Warrant Adjustments dated as of June 20, 2003 (collectively,
the “Warrant Agreement”). Following the triggering of certain adjustment
provisions, the Warrants relate to the right to purchase up to 833,333 shares of
the Company’s common stock at an Exercise Price of $9.84 per share.  Capitalized
terms used but not defined herein shall have the meanings assigned thereto in
the Warrant Agreement.

 

1.       Repurchase of the Warrant; Consideration.  On the terms and subject to
the conditions set forth herein, MII hereby agrees to the repurchase by the
Company, without replacement, of the Warrants, effective as of the Closing, as
defined below.  In consideration of such repurchase, the Company agrees to pay
an amount to MII at the Closing in cash determined by multiplying (a) 833,333 by
(b) the difference between (i) the current fair market value of one share of
Common Stock determined in accordance with the Warrant Agreement on the trading
day immediately prior to the Closing Date and (ii) the Exercise Price (the
“Closing Consideration”).

 

2.       Closing.  The  closing  of  the  transactions  contemplated  by this
letter  agreement  shall take place at the offices of the Company at 10:00 a.m.
Eastern Standard Time on Monday,  December 5, 2005,  or at such other place and
time as the parties may hereafter agree in writing (the  “Closing”).  At the
Closing,

 

(a)  MII shall redeliver original copies of the Warrant Agreement and the
Certificate, free and clear of any claims or Encumbrances, to the Company for
cancellation;

 

(b)  The Company shall transmit the Closing Consideration to MII by wire
transfer of immediately available funds to such account as MII shall have
designated not less than 48 hours prior to the Closing; and

 

--------------------------------------------------------------------------------


 

(c)  the Warrant Agreement shall be terminated and have no further force or
effect.

 

3.       Covenants.

 

(a)           The Company covenants and agrees that it shall not enter into any
agreement providing for a transaction that would result in a Change of Control
(as defined below) without making express provision for the Acquiror (as defined
below) to cause the Company to fully and timely  discharge its obligations
hereunder, or for the Acquiror to fully and timely discharge such  obligations
directly upon any default with respect thereto by the Company.  The Company
shall make MII a designated third-party beneficiary of the foregoing undertaking
by any Acquiror.

 

(b)           The term “Change of Control” shall mean (A) any acquisition by any
person (including any individual or any corporation, partnership or other
entity) or group of persons acting in concert  (individually or collectively, an
“Acquiror”) of shares of common stock or other  securities  of the Company
representing in the aggregate the right to cast a majority of votes for the
election of the board of directors or other governing body of the Company; or
(B) any acquisition by an Acquiror of assets of the Company constituting more
than 50% in fair market value of the total  assets of the Company; or (C) any
merger,  consolidation, recapitalization,  joint  venture or other transaction 
pursuant to which any Acquiror acquires, directly or indirectly, the right to
cast a majority of votes for the election of the board of directors or other
governing body of the Company.

 

 4.       Other Continuing Relationships.  Neither anything herein nor the
consummation of the transactions contemplated hereby shall affect in any manner
any existing agreements or any  other business relationships between the Company
or its affiliates and MII or its affiliates including, without limitation, the
Amended and Restated Preferred Hotel Provider Agreement by and between the
Company and MII dated as of March 14, 2003, as the same may be amended or
restated (the “Preferred Agreement”).

 

5.       Representations And Warranties of the Company.

 

Each of MII and the Company hereby represents and warrants to the other as
follows:

 

                (a)           Existence and Power.  It (i) is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation and (ii) has the corporate power and authority
to execute, deliver and perform its obligations under this Warrant Repurchase
Agreement.

 

                (b)           Authorization; No Contravention.  The execution,
delivery and performance by it of this Warrant Repurchase Agreement and the
transactions contemplated hereby (i) have been duly authorized by all necessary
corporate action and (ii) do no contravene

 

2

--------------------------------------------------------------------------------


 

the terms of its Certificate of Incorporation or By-laws, each as amended as of
and through the Issue Date.

 

                (c)           Governmental Authorization; Third-Party Consents. 
No approval, consent, compliance, exemption or authorization of any governmental
authority or agency, or of any other person or entity, is necessary or required
in connection with the execution, delivery or performance by, or enforcement
against, it of this Warrant Repurchase Agreement or the transactions
contemplated hereby.

 

                (d)           Binding Effect.  This Warrant Repurchase Agreement
has been duly executed and delivered and constitutes a valid and binding
obligation, enforceable against it in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance or transfer, moratorium or similar laws
affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability (regardless of whether considered in a
proceeding at law or in equity).

 

6.       Miscellaneous.

 

                (a)           No Consequential Damages.  No party hereto shall
be entitled to consequential damages as a result of any breach of a covenant,
representation or warranty contained herein.

 

                (b)           Notices.  All notices, demands and other
communications provided for or permitted hereunder shall be made in writing and
shall be by registered or certified first-class mail, return receipt requested,
telecopier, courier service or personal delivery:

 

                                (i)            if to the Company, to:

 

 

 

priceline.com Incorporated

 

 

800 Connecticut Avenue

 

 

Norwalk, CT 06854

 

 

Telecopy: (203) 299-8415

 

 

Attention: General Counsel

 

 

                                (ii)           if to MII, to:

 

 

 

Marriott International, Inc.

 

 

10400 Fernwood Road

 

 

Bethesda, MD 20817

 

 

Telecopy: (301) 380-1811

 

 

Attention: General Counsel

 

 

 

 

 

With a copy to the same address:

 

 

Telecopy: (301) 380-6727

 

3

--------------------------------------------------------------------------------


 

 

 

Attention:

Assistant General Counsel,

 

 

 

Corporate Affairs and eCommerce

 

 

 

Dept. 52/923.23

 

All such notices and communications shall be deemed to have been duly given when
delivered by hand, if personally delivered; when delivered by courier, if
delivered by commercial courier service; five (5) business days after being
deposited in the mail, postage prepaid, if mailed; and when receipt is
mechanically acknowledged, if telecopied.

 

                (c)           Successors; Third Party Beneficiaries. This
Warrant Repurchase Agreement shall inure to the benefit of and be binding upon
the successors of the parties hereto.  No person, other than the parties hereto
and their successors, is intended to be a beneficiary of this Warrant Agreement.

 

(d)           Amendment and Waiver.

 

                                                                (i)           
No failure or delay on the part of the Company, or MII in exercising any right,
power or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or remedy preclude any other
or further exercise thereof or the exercise of any other right, power or
remedy.  The remedies provided for herein are cumulative and are not exclusive
of any remedies that may be available to the Company and MII at law, in equity
or otherwise.

 

                                                                (ii)          
Any amendment, supplement or modification of or to any provision of this Warrant
Repurchase Agreement, any waiver of any provision of this Warrant Repurchase
Agreement, and any consent to any departure by the Company or MII from the terms
of any provision of this Agreement, shall be effective only if it is made or
given in writing and signed by the Company and the MII.

 

                (e)           Counterparts.  This Warrant Repurchase Agreement
may be executed in any number of counterparts and by the parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.

 

                (f)            Headings.  The headings in this Warrant
Repurchase Agreement are for convenience of reference only and shall not limit
or otherwise affect the meaning hereof.

 

                (g)           GOVERNING LAW.  THIS WARRANT REPURCHASE AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
DELAWARE, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW OF ANY
JURISDICTION.

 

4

--------------------------------------------------------------------------------


 

                (h)           Severability.  If any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable in any respect for any reason, the
validity, legality and enforceability of any such provision in every other
respect and of the remaining provisions hereof shall not be in any way impaired,
unless the provisions held invalid, illegal or unenforceable shall substantially
impair the benefit of the remaining provisions hereof.

 

                (i)            Publicity.  Except as may be required by law,
none of the parties hereto shall issue a publicity release or public
announcement or otherwise make any disclosure concerning this Warrant Repurchase
Agreement or the transactions contemplated hereby, without prior approval by the
other party (which approval shall not be unreasonably withheld); provided,
however, that nothing in this Warrant Repurchase Agreement shall restrict either
party from disclosing information (a) that is already publicly available, (b) to
its attorneys, accountants, consultants and other advisors to the extent
reasonably necessary to obtain their services in connection with MII’s
investment or participation in the Company, (c) as required by law (including,
without limitation, the filing of a Form 8-K with the U.S. Securities and
Exchange Commission that may include a description and an electronic copy of
this Warrant Repurchase Agreement), and (d) to MII’s hotel owners and
franchisees participating in or benefiting from the MII’s reservation system or
the Preferred Agreement.  If any announcement is required by law to be made by
any party hereto concerning this Warrant Agreement or the transactions
contemplated hereby, prior to making such announcement such party will deliver a
draft of such announcement to the other party and shall give the other party an
opportunity to comment thereon.

 

                (j)            Saturdays, Sundays, Holidays, Etc.  If the last
or appointed day for the taking of any action or the expiration of any right
required or granted herein shall be a Saturday, Sunday or a legal holiday, then
such action may be taken or such right may be exercised on the next succeeding
day not a Saturday, Sunday or a legal holiday.

 

                (k)           Further Assurances.  Each of the parties shall
execute such documents and perform such further acts (including, without
limitation, obtaining any consents, exemptions, authorizations or other actions
by, or giving any notices to, or making any filings with, any governmental
authority or any other person, and otherwise fulfilling, or causing the
fulfillment of, the various obligations made herein), as may be reasonably
required or desirable to carry out or to perform the provisions of this Warrant
Repurchase Agreement and to consummate and make effective as promptly as
reasonably possible the transactions contemplated by this Warrant Repurchase
Agreement.

 

 

 

 

 

[signatures appear on following page]

 

5

--------------------------------------------------------------------------------


 

If the foregoing correctly states your understanding of our agreement, please
countersign this letter agreement in the space provided below, whereupon this
letter agreement shall constitute a binding agreement between us, enforceable in
accordance with its terms.

 

Very truly yours,

 

 

MARRIOTT INTERNATIONAL, INC.

 

 

 

By:

/s/ Richard S. Hoffman

 

 

Name:

Richard S. Hoffman

 

Title:

Executive Vice President

 

Mergers, Acquisitions & Business Development

 

 

 

Agreed and acknowledged as of the date first above written.

 

 

 

PRICELINE.COM INCORPORATED

 

 

 

By:

/s/ Robert J. Mylod

 

 

Name:

Robert J. Mylod

 

Title:

Chief Financial Officer

 

6

--------------------------------------------------------------------------------